DETAILED ACTION

In response to Amendments/Arguments filed 11/16/2020.  Claims 1-15 are pending.  Claims 1, 4, 6, 8, and 10 are amended.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-10 and 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki et al. (JP 2006-272190) in view of Münzing Dispersing Technology Guide (Hereafter “Munzing Guide).
Suzuki discloses a transparent hygroscopic composition and films for electronic devices thereof.  Concerning claims 1-4, Suzuki discloses the film is formed from the transparent hygroscopic composition comprising a transparent polymer resin that is an aromatic vinyl compound-conjugated diene copolymer or hydrogenated forms of the above (para. 0013-0028), hygroscopic particles that have a diameter of less than 0.2 microns (or 200 nm) (para. 0013 and 0063-0071), and a dispersant (para. 0069).  However, Suzuki is silent to the amount of dispersant in the composition.  The resulting refractive index is disclosed by Suzuki as being small (para. 0071).  However, given that the materials are the same as that claimed and disclosed in the invention, the refractive index difference as claimed would be intrinsic to the disclosure.
In re Best, 562 F.2d 1252, 1255 (CCPA 1977):  Where, as here, the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his claimed product.  Whether the rejection is based on "inherency" under 35 U.S.C. § 102, on “prima facie obviousness” under 35 U.S.C. § 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the PTO’s inability to manufacture products or to obtain and compare prior art products.
Regarding claims 5-8, the copolymers as disclosed are block copolymers that are specifically hydrogenated or non-hydrogenated SB, SBS, SI, and SIS block copolymers (para. 0013-0028).  Concerning claim 9, Suzuki discloses the hydrogenation rates are the same as that claimed (para. 0028); as such, the block copolymers of Suzuki would have the hydrogenation as claimed.  With respect to claim 10, the copolymer can also include monomers that have polar groups (para. 0029-0030).    In regards to claim 12, the storage elastic modulus is determined to be 10 x 1010 dyn/cm2 or less, wherein the ranges as disclosed by Suzuki are within the claimed ranges (para. 0077).  Regarding claim 13, the thickness of the films formed from the composition as disclosed above are from 10 to 500 microns (para. 0074).  With respect to claim 14, the haze is less than 5% (para. 0095).  Concerning claim 15, the resulting film is applied to electronic devices (para. 0097 and 0006-0008).  However, Suzuki is silent to the dispersant content.
The Munzing Guide discloses the amount of dispersant in a film composition is determined by two methods: methods A or B, wherein each method measures the viscosity of pp. 9-13).  Munzing further discloses that the purpose of a dispersant is to prevent reagglomeration of the particles (p. 5).  While it is acknowledged that Munzing discloses pigments, which provide coloring to materials, the disclosure is still relevant to the instant claims because it deals with the effect of dispersants on particle filled compositions.  This is in the same field as the instant invention and therefore, applicable to the present claims.  As such, the dispersant content of Suzuki in the film would be determined by using at least method B as set forth above and as such, the claimed content would be obvious to one of ordinary skill in the art to determine and set as the claimed content.

Claims 9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki et al. (JP 2006-272190) in view of Münzing Dispersing Technology Guide (Hereafter “Munzing Guide) as applied to claims 7 and 10 above, and further in view of Kohara et al. (US 20130244367).
The prior art discloses the above including Suzuki which discloses adding polar-group containing monomers onto the block copolymer.  However, the prior art is silent to if the monomers are grafted onto the block copolymer.
Kohara discloses a hydrogenated copolymer that is a conjugated diene and aromatic vinyl compound having the claimed hydrogenation as claimed in claim 9 and further contains a polymer having a polar group that is a graft polymer as claimed (para. 0082-0118).  Examiner notes that the method of forming the polymer as set forth by Kohara is the same as that in the instant application and as such, would be considered a graft polymer.  The copolymer as set para. 0026).

Claims 1-8 and 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Aoyama et al. (US 20160020426) in view of Wood (Phys. Rev.) and DeArmitt et al. (Applied Plastics Engineering).
Aoyama discloses a resin composition for element encapsulation and films thereof.  Concerning claims 1 and 2, Aoyama discloses the film resin composition comprises a thermoplastic resin and desiccant particles have a particle size of 0.01 to 1 micron (or 10 to 1000 nm) (para. 0034-0076).  However, Aoyama is silent to the refractive index difference and dispersant as claimed.  With respect to claims 3-8, Aoyama discloses the thermoplastic resin comprising a thermoplastic elastomer that is an aromatic vinyl compound-conjugated diene copolymer and the like, wherein this polymer can be a hydrogenated thereof (para. 0043-0050).  Specifically, it is noted that the aromatic vinyl compound-conjugated diene copolymer is a styrene-isoprene-styrene or styrene-butadiene-styrene that can be hydrogenated (para. 0046-0047).  Regarding claim 13, the resin composition is formed into a film having a thickness of 10 to 40 microns (para 0091).  Regarding claim 15, the resin film is applied to an electronic device (para. 0095-0106).  The resulting film is required to be transparent (abstract).  However, Aoyama is silent to the claimed refractive index difference and dispersant.
Wood discloses that for increased transparency, the refractive index of a material dispersed in another material is supposed to match (pp. 123-124).  As such, it would have been 
DeArmitt discloses dispersants are used in plastics to disperse fillers to reduce agglomeration and viscosity during processing (pp. 445-446).  With respect to the content of dispersant as claimed, DeArmitt discloses that the optimal amount of dispersant is such that the dispersant forms a monolayer for a particle-loaded film.  This is determined by the viscosity, wherein too much dispersant leads to adhesion problems and no dispersant leads to agglomeration and increase in viscosity (p. 445, section 25.3.3; FIG. 25.5).  As such, it would have been obvious to one of ordinary skill in the art to add a dispersant to the composition of Aoyama, wherein the total content of dispersant that is optimal is determining the point at which the dispersant forms a monolayer.  Thus, the instantly claimed dispersant content would be obvious to one of ordinary skill in the art to determine the optimal level by measuring the viscosity and adhesion.  Given that the combination teaches the claimed invention, the properties would be within the claimed ranges.

Claims 9-11 is rejected under 35 U.S.C. 103 as being unpatentable over Aoyama et al. (US 20160020426) in view of Wood (Phys. Rev.) and DeArmitt et al. (Applied Plastics Engineering) as applied to claims 1 and 7 above, and further in view of Kohara et al. (US 20130244367).
The prior art discloses the above but is silent to the hydrogenated copolymer having the hydrogenation as claimed and the addition of a polar group.
Kohara discloses a hydrogenated copolymer that is a conjugated diene and aromatic vinyl compound having the claimed hydrogenation as claimed in claim 9 and further contains a polymer having a polar group that is a graft polymer as claimed (para. 0082-0118).  Examiner notes that the method of forming the polymer as set forth by Kohara is the same as that in the instant application and as such, would be considered a graft polymer.  The copolymer as set forth by Kohara provides high transparency and flexibility among the benefits disclosed by Kohara and as such, would be obvious to one of ordinary skill in the art to use as the hydrogenated copolymer as set forth by the prior for the above cited benefits (para. 0026).

Response to Arguments
Applicant’s arguments, see p. 5, filed 11/16/2020, with respect to the objection of claim 10 have been fully considered and are persuasive.  The objection of claim 10 has been withdrawn.  Examiner acknowledges the instant amendments as overcoming the previous objection.

Applicant’s arguments, see p. 6, filed 11/16/2020, with respect to the 35 USC 112(b) rejection have been fully considered and are persuasive.  The rejection of the claims has been withdrawn.  Examiner acknowledges the instant amendments as overcoming the previous rejection.

Applicant’s arguments, see pp. 6-8, filed 11/16/2020, with respect to 35 USC 102(a)(1) under Suzuki have been fully considered and are persuasive.  The rejection of the claims has 

Applicant's arguments filed 11/16/2020 with respect to the 35 USC 103 rejection under Aoyama in view of Wood and DeArmitt have been fully considered but they are not persuasive. Applicant asserts that DeArmitt is silent to the claimed range and that this range is critical to achieving unexpected results.  While it is noted that DeArmitt is silent to the range, DeArmitt discloses that the optimal amount of dispersant is such that the dispersant forms a monolayer for a particle-loaded film.  This is determined by the viscosity, wherein too much dispersant leads to adhesion problems and no dispersant leads to agglomeration and increase in viscosity (p. 445, section 25.3.3; FIG. 25.5).  As such, it would have been obvious to one of ordinary skill in the art to add a dispersant to the composition of Aoyama, wherein the total content of dispersant that is optimal is determining the point at which the dispersant forms a monolayer.  .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Veronica Ewald can be reached on (571) 272-8519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


PRASHANT J. KHATRI
Primary Examiner
Art Unit 1783